Citation Nr: 0210651	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
meniscectomy left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued the 20 percent disabling 
rating for post-operative meniscectomy of the left knee and 
granted service connection for traumatic arthritis of the 
left knee, with a 10 percent disabling rating effective April 
1997.

In the June 2002 Travel Board hearing, the veteran's 
representative raised additional claims of entitlement to 
service connection for right knee and back disabilities, 
secondary to his service-connected left knee disability.  The 
matters are hereby referred to the RO for appropriate action 
and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal have been obtained.

2.  The veteran's post-operative meniscectomy of the left 
knee is manifested as no more than moderate impairment.

3.  There is no evidence of extension of the left knee 
limited to 5 degrees or more or flexion limited to 60 degrees 
or less.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for post-operative meniscectomy of the left 
knee have not been met. 38 U.S.C. §§ 1155, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, including §  4.71a, 
Diagnostic Codes 5256-5263 (2001); 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§  3.102, 3.159).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left knee traumatic arthritis, have 
not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5010 (2001); 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§  3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary.  While the Board 
notes that the veteran has contended that his September 2000 
VA examination was not adequate, the report of examination 
includes all the necessary criteria for evaluating the 
veteran's service connected disability and as such, is 
adequate for this appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Historically, in a September 1984 rating decision service 
connection was granted for postoperative meniscectomy of the 
left knee and a noncompensable rating was assigned effective 
May 1984.  In a December 1985 rating decision the veteran's 
disability rating was increased to 20 percent disabling 
effective February 1985. Pursuant to a November 1986 rating 
decision, the veteran was granted a 100 percent rating for 
post-operative meniscectomy of the left knee effective 
December 1985 and in the same decision, then reduced to 20 
percent disabling effective February 1986.  

The veteran filed a claim for an increased rating in August 
1997.  In addition he filed a claim for entitlement to 
service connection for arthritis of the left knee.  In an 
April 1998 rating decision, the veteran was granted service 
connection for traumatic arthritis of the left knee and a 10 
percent rating was assigned from April 1997.  The 20 percent 
rating for post-operative meniscectomy of the left knee was 
continued. The veteran disagreed with the 10 percent rating 
for traumatic arthritis and the continued 20 percent 
disabling rating for post-operative meniscectomy of the left 
knee and initiated this appeal. 

I.  Entitlement to an increased rating for post-operative 
meniscectomy of the left knee, currently evaluated as 20 
percent disabling.

The veteran contends that he is entitled to a 30 percent 
rating for post-operative meniscectomy of the left knee.  
Specifically, the veteran asserts that his disability has 
increased in severity due to swelling, pain, weakness, and 
instability of the left knee.

The veteran's post-operative meniscectomy of the left knee is 
currently assigned a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which requires moderate knee 
impairment due to recurrent subluxation or lateral 
instability; a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee symptomatology more closely approximates 
the criteria for the currently assigned 20 percent rating, 
reflecting moderate impairment, and there is no basis for a 
higher rating at this time.  Significantly, the medical 
evidence of record has shown that upon VA examination in 
December 1997, the veteran had no detectable joint effusion, 
no detectable laxity in the medial or lateral aspect, and a 
normal patellar, femoral apparatus. The veteran had a range 
of motion of zero (0) to 120 degrees, with pain noted between 
100 to 120 degrees. According to 38 C.F.R. § 4.71, Plate II, 
full range of motion for the knee is zero (0) to 140 degrees.  
There was no ankylosis of the left knee joint. 

Upon VA examination in September 2000, there was no 
tenderness to palpation, cruciate and collateral ligaments 
were stable, and there was no effusion or crepitation 
palpated on active motion.  Extension was to zero degrees on 
both left and right.  Flexion on the left was to 130-135 
degrees.  While the Board notes a discrepancy in the 
discussion portion as to flexion of the left knee, 
nevertheless the examiner opined that the veteran's 
functional impairment of the left knee was moderate.  
Further, even with the additional impairment in terms of 
degrees of loss of range of motion of flexion of 20 degrees, 
the evidence does not reflect flexion limited to 60 degrees 
or less (Diagnostic Code 5260), or extension limited to 5 
degrees or more (Diagnostic Code 5261).  

Private medical records from Dr. D.M.B. dated in July 2001, 
reveal that upon examination the veteran had no effusion, 
joint line tenderness, varus laxity, or patellofemoral 
apprehension. Lachman's was positive and McMurray's was 
negative.  In the instant case, there is no medical evidence 
of record that would support a higher rating based on 
limitation of motion.  

In light of the veteran's credible complaints of pain 
experienced in his left knee contained in various statements 
and his June 2002 Travel Board hearing, the Board has 
considered functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  However, the Board finds that such 
pain is already contemplated in a 20 percent evaluation under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because DC 5257 is not predicated on loss of range of 
motion).

Although the record contains evidence of functional loss of 
range of motion due to pain, more significant are the 
findings as described above, i.e. there is no current 
evidence of swelling, effusion, instability, or other more 
severely disabling knee impairment attributed to recurrent 
subluxation or lateral instability to warrant a severe rating 
under Diagnostic Code 5257.  Nor are there any other 
potentially applicable rating criteria that would allow for a 
higher rating.  In that regard, the record is devoid of any 
evidence of ankylosis (Diagnostic Code 5256) or impairment of 
the tibia and fibula (Diagnostic Code 5262).  Thus, the 
veteran's claim for an increased rating for post-operative 
meniscectomy of the left knee must be denied.


II. Entitlement to a higher initial rating for traumatic 
arthritis of the left knee.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for left knee traumatic arthritis.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, as 10 percent disabled for traumatic 
arthritis of the left knee.  Diagnostic Code 5010 indicates 
that arthritis due to trauma must be rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the veteran's left knee 
traumatic arthritis more closely approximates the criteria 
for the currently assigned 10 percent, and there is no basis 
for a higher initial rating.  The objective clinical evidence 
of record shows that upon VA examination in December 1997, 
the veteran had range of motion to 120 degrees, with pain 
between 100 and 120 degrees.  Upon VA examination in 
September 2000, the veteran had extension to 0 degrees and 
flexion to 130 to 135 degrees, with additional impairment in 
terms of degrees of loss range of motion of flexion of the 
left knee approximately 20 degrees. 

As the veteran has not had extension limited to 5 degrees or 
more or flexion limited to 60 degrees or less, his limitation 
of motion is non-compensable under Diagnostic Codes 5260 and 
5261. 38 C.F.R. § 4.71a; See also Part 4, Plate II (normal 
extension is zero degrees and flexion is 140 degrees).  Thus, 
not warranting an initial rating in excess of 10 percent for 
traumatic arthritis.

With any form of arthritis, painful motion is an important 
factor of the disability. 38 C.F.R. § 4.59.  In addition, in 
light of the veteran's credible complaints of pain 
experienced in his left knee, functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness, have also been considered and are reflected in 
the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.
 
In reaching the foregoing determinations, the clinical 
manifestations of the veteran's post-operative meniscectomy 
and traumatic arthritis of the left knee and their effects on 
the veteran's earning capacity and ordinary activity have 
been considered. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In 
regard to the veteran's claim for a higher initial rating for 
traumatic arthritis, the Board has considered the severity 
during the entire period from the initial assignment of a 10 
percent rating to the present time.  See Fenderson, supra.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

Finally, the evidence does not reflect that the veteran's 
traumatic arthritis and post-operative meniscectomy of the 
left knee have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
Schedule for Rating Disabilities is premised on the average 
impairment in earning capacity.   Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims for post-operative 
meniscectomy and traumatic arthritis of the left knee must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for post-operative 
meniscectomy of the left knee, is denied.

Entitlement to a higher initial rating for traumatic 
arthritis of the left knee, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

